Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2017

                                    No. 04-16-00786-CV

                            Anthony MOORE and Joann Moore,
                                      Appellants

                                              v.

                                       David SUBIA,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV04165
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
        Appellant’s brief was due July 17, 2017. On July 17, 2017, Appellants filed a second
motion for extension of time requesting a two-week extension. We GRANT appellants’ motion
for extension of time and ORDER appellants to file their brief on or before August 1, 2017. NO
FURTHER EXTENSIONS WILL BE GRANTED.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.


                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk